— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: We affirm, for reasons stated in the decision of Supreme Court, that portion of the order granting partial summary judgment to plaintiffs on their Labor Law § 240 (1) cause of action (see, Ferrari v Niasher Realty, 175 AD2d 591; Dedario v New York Tel. Co., 162 AD2d 1001). We modify the order, however, to deny plaintiffs’ cross motion for partial summary judgment on those causes of action seeking recovery based on common-law negligence and a violation of Labor Law § 241 (6) (see, Baehre v County of Erie, 94 AD2d 943). Factual issues were presented whether the conduct of the injured plaintiff contributed to the occurrence of the accident. (Appeal from Order of Supreme Court, Monroe County, Cornelius, J. — Summary Judgment.) Present — Den-man, P. J., Doerr, Boomer, Pine and Balio, JJ.